Citation Nr: 1827834	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  12-34 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial evaluation greater than 20 percent for service-connected bilateral sensorineural hearing loss.

2.  Entitlement to service connection for psychiatric disability, claimed as PTSD.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Garcia, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from August 1964 to June 1966, including service in the Republic of Vietnam from June 1965 to June 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which granted service connection for bilateral hearing loss with an initial evaluation of 20 percent from September 2, 2009, date of claim and confirmed and continued the denial of service connection for PTSD.

In a July 1999 decision, the Board denied the Veteran's claim of entitlement to service connection for PTSD on the basis that the Veteran did not have the disability.  The Veteran was afforded a VA psychiatric examination in December 2010.  Thus, the Board finds that new and material evidence has been received sufficient to reopen his PTSD claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran's hearing is manifested by at worst level V acuity in the right ear and level VI acuity in the left ear.

2.  The Veteran does not have a diagnosis of psychiatric disability, to include PTSD.



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation greater than 20 percent for bilateral sensorineural hearing loss, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2017).

4.  The criteria for entitlement to service connection for psychiatric disability, to include PTSD, have not been met.  38 U.S.C. §§ 1110, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Higher Rating

The Veteran and his representative assert that his bilateral hearing loss warrants an increased rating, which is rated under 38 C.F.R. § 4.86, Diagnostic Code 6100.  In addition, in his December 2012 Substantive Appeal, the Veteran asserted that a new examination was necessary because two years had passed since the most recent VA audiological evaluation.  Because the Veteran to date has not reported a worsening of his hearing loss since the most recent VA examination, another examination is not necessary to adjudicate this issue.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007).

In evaluating service-connected hearing loss, disability evaluations are derived from a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Evaluations of bilateral hearing loss range from noncompensable (0 percent) to 100 percent based on organic impairment of hearing acuity.  Audiological examinations used to measure impairment must be conducted by a state-licensed audiologist and must include both a controlled speech discrimination test (Maryland CNC) and pure tone audiometric tests.  38 C.F.R. § 4.85(a).

The Ratings Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I for essential normal acuity through XI for profound deafness) for hearing impairment, based upon a combination of the percent of speech discrimination and the pure tone threshold average which is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.8, Diagnostic Code 6100.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2017).

When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) (2017).

In December 2010, the RO granted service connection for bilateral hearing loss with a disability rating of 20 percent from September 2, 2009, date of claim.  The Veteran timely filed his notice of disagreement in December 2010.  Because the claim is an initial claim, the Board will consider evidence of symptomatology from the date the claim was filed, the period beginning September 2, 2009.  Hart v. Mansfield, 21 Vet. App. 505 (2007); cf 38 C.F.R. § 3.156(b) (2017).

Turning to the medical evidence of record, March 2010 VA treatment records reveals a tenured history of hearing aid use, progressive hearing loss, difficulty understanding speech, and moderate to severe sensorineural bilateral hearing loss.

The Veteran had a VA audiological examination in May 2010.  On the audiological evaluation, pure tone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
Average
RIGHT
55
65
65
70
63.75
LEFT
50
65
75
75
66.25

Speech audiometry revealed speech recognition ability of 74 percent in the right ear and of 74 percent in the left ear.

With respect to the right ear, since the audiological findings for the test completed show pure tone thresholds at 55 decibels or more at each of the four specified frequencies, exceptional patterns of hearing loss are shown and the Board will determine the Roman numeral designation for hearing impairment from either Table VIA or Table VI, whichever results in the higher numeral.  See 38 C.F.R. § 4.86.

With respect to the left ear, since the audiological findings for the test completed do not show pure tone thresholds at 55 decibels or more at each of the four specified frequencies or thresholds at 70 decibels or more at 2000 Hertz with 30 decibels or less at 1000 Hertz, exceptional patterns of hearing loss are not shown and the Board will not determine the Roman numeral designation for hearing impairment from Table VIA.  Only Table VI will be used.  See 38 C.F.R. § 4.86.

When applying the pure tone averages and speech recognition scores from May 2010 to Table VI, the right ear is assigned a Level V and the left ear is assigned a Level VI.  The Board then applies those levels to Table VII, which results in a 20 percent evaluation for the Veteran's bilateral hearing loss.

When applying the pure tone averages and speech recognition scores from May 2010 to Table VIA, the right ear is assigned a Level V and the left ear is assigned a Level VI.  The Board then applies those levels to Table VII, which results in a 20 percent evaluation for the Veteran's bilateral hearing loss.

II.  Service connection for psychiatric disability, claimed as PTSD 

The Veteran contends that his PTSD is the result of his service.  In doing so, he cites the amendment to 38 C.F.R. § 3.304(f) regarding corroboration of stressors in support of a PTSD claim.  In addition, in his December 2012 Substantive Appeal he asserted that he should be afforded another VA psychiatric examination because the last examination was conducted more than two years earlier.  As will be discussed below, that examination determined that the Veteran did not have a psychiatric disability, and a June 2017 VA PTSD screen was negative.  The Board thus finds that another VA psychiatric examination is not necessary to adjudicate this appeal.

In general, service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d).

To establish service connection for a disability, there must be competent evidence of:  (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  See Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1153(a); 38 C.F.R. § 3.303(a); Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Although lay persons are competent to provide opinions on some medical issues, some medical issues fall outside of the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board acknowledges that the Veteran was diagnosed with PTSD at one point as seen through a private treatment report dated May 5, 1997, which shows a diagnosis for PTSD.  However, in the Veteran's June 1996 and June 1997 VA psychiatric examinations conducted by a board of VA psychiatrists, they concluded that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD.  Additionally, in the Veteran's November 2010 PTSD VA examination, the examiner noted that the Veteran did not meet the criteria for a diagnosis of PTSD and he was not diagnosed with any other mental disorder, stating, "there is no mental disorder found at this moment."

The Veteran has not provided any competent medical evidence demonstrating that he currently has PTSD or any other psychiatric condition other than PTSD.  No permanent residual or chronic disability subject to service connection is shown by the service treatment records or demonstrated by evidence following service.

The Board finds therefore that there is insufficient evidence to place the evidence in equipoise as to whether the Veteran suffers from the claimed disorder and whether it is related to or caused by his military service.  On the basis of these findings and following a full review of the record, the Board concludes that the preponderance of the evidence is against the claim.

In reaching this determination the Board has considered the statements made by the Veteran and his representative that he has a psychiatric disability due to service.  However, because the record does not indicate that the Veteran has the specialized knowledge to attribute his claimed PTSD condition to a disability, the Board finds that these opinions are outweighed by the VA examiner's opinion.  This is because the diagnosis and etiology of PTSD is a complex medical decision that requires expertise to determine.  See Young v. McDonald, 766 F.3d 1348 (Fed. Cir. 2014) (service connection for PTSD requires medical evidence diagnosing the condition)  

While the Board is sympathetic to the Veteran's contentions, in the final analysis, the Board finds that the preponderance of the evidence is against his claim.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.


ORDER

An initial evaluation greater than 20 percent for bilateral sensorineural hearing loss is denied.

Service connection for psychiatric disability, claimed as PTSD, is denied.




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


